


Exhibit 10(L)

 

TARGET CORPORATION

 

OFFICER INCOME CONTINUANCE POLICY STATEMENT

 

As Amended and Restated January 13, 2010

 

I.                                         CONCEPTS

 

A.                                   GENERAL

 

The present policy of the Corporation is to provide, under certain defined
circumstances, Income Continuance Payments to certain “Officers” or “Executives”
whose employment is terminated at the instance of the Corporation or who
involuntarily or for good reason terminate within two years after a Change in
Control. This policy is intended to assist in the occupational transition and
financial security of those identified Executives whose services are no longer
deemed required within the Corporation, who have during their tenure been
faithful and honest employees, who do not during the period of those payments
engage in disqualifying misconduct, and to the extent not compensated for
services to a directly competitive employer and to assist Executives who
involuntarily or for good reason terminate employment with the Corporation
within two years after a Change in Control.

 

This will be known as the Officer Income Continuance Policy (“Officer-ICP”) of
the Corporation. It will be interpreted and applied in accordance with this
Statement of policy and with any subsequent amendment or restatement applicable
to the Executive. The Corporation’s Income Continuance Policy Statement has been
consolidated and transferred into the Officer-ICP.

 

The Officer-ICP has been operated in compliance with Internal Revenue Code
(“Code”) Section 409A since January 1, 2005.  Effective January 1, 2009, the
Officer-ICP was amended to comply with Code Section 409A with respect to all
amounts payable from the Officer-ICP that are considered nonqualified deferred
compensation.

 

B.                                     ELIGIBILITY

 

To be eligible under Officer-ICP, an individual must be an Officer as specified
in this Statement.

 

C.                                     REASSIGNMENT

 

An Executive will continue to have income protection under Officer-ICP for at
least 12 calendar months (Eligibility Period) after internal reassignment to a
position which does not otherwise include eligibility for Officer-ICP benefits.

 

--------------------------------------------------------------------------------


 

D.                                    SPIN-OFF

 

An Executive who is employed by a business unit on the closing date of any
Spin-Off which includes such business unit is no longer eligible for
Officer-ICP.

 

E.                                      DISQUALIFICATION AND REDUCTION

 

Serious and deliberate misconduct in employment by an Executive resulting in
discharge for cause can disqualify an Executive from Officer-ICP eligibility.
Except as otherwise expressly provided in this Statement, after termination
under Officer-ICP and normal windup of former duties an Executive will not be
required to perform any regular services for the Corporation, and will be free
to accept any other employment. Except as otherwise provided in this Statement,
Officer-ICP Payments otherwise payable to an Executive will be reduced or
excused in the amount of compensation from Directly Competitive Employment as
specifically defined to the Executive in advance according to this Statement. An
Executive otherwise entitled to Officer-ICP Payments after Termination or
Reassignment will be disqualified from receiving future Payments by reason of
serious and deliberate misconduct which is unlawful or clearly and seriously
harmful to the Corporation, or to its interests.

 

F.                                      INTERPRETATION

 

Subject to the express terms of this Statement, the Chief Executive Officer of
the Corporation will have sole and final authority to interpret the Officer-ICP
and determine its application, and will interpret it consistently. Section I of
this Statement is intended as a summary of the more detailed provisions of
Section II. For that reason, Section II will control in the event of any
difference.

 

II.                                     APPLICATION

 

A.                                   ELIGIBILITY PERIOD - DEFINITION

 

The “Eligibility Period” of an Executive is determined by the Executive’s most
recent Salary Grade on the Notice of Termination or Reassignment by the
Corporation; provided, however, in the event of a downgrade or downgrades, the
Eligibility Period of the Executive’s highest Salary Grade shall continue to be
applicable until the expiration of the Eligibility Period for that Salary Grade
and then the Eligibility Period for the next highest Salary Grade shall be used
until it expires and this process shall continue until the Eligibility Period
for the last Salary Grade for which this Statement covers expires. It will be
calculated according to the following schedule:

 

2

--------------------------------------------------------------------------------


 

Salary Grade

 

Eligibility Period

 

 

 

 

 

37 or higher

 

24 months

 

35-36

 

22 months

 

32-34

 

20 months

 

30-31

 

18 months

 

28-29

 

16 months

 

26-27

 

14 months

 

lower than 26

 

12 months

 

 

An Executive entitled to Officer-ICP Payments will not be entitled to prepayment
or other change in the payment schedule.

 

B.                                     ELIGIBILITY PERIOD - USE

 

The Eligibility Period of an Executive will determine the number of consecutive
calendar months for which an Executive remains eligible for Officer-ICP Payments
under this Statement after:

 

1.                                       Reassignment to a new position within
the Corporation which is not designated an Officer Position, or

 

2.                                       A downgrade as set forth in A. above.

 

C.                                     PAYMENT PERIOD - DEFINITION

 

The Payment Period for an Executive will consist of the same number of months as
the Executive’s Eligibility Period, measured from the time when Officer-ICP
Payments first become payable to the Executive under the terms of this
Statement.

 

D.                                    PAYMENTS

 

1.                                       Amount

 

Each monthly Officer-ICP amount during the Payment Period will equal one twelfth
(1/12) of the Executive’s Final Annual Cash Compensation from the Corporation
which will consist of the sum of:

 

a.                                       Base Compensation

 

The annual Base (regular monthly or other fixed salary) rate payable as Cash
Compensation to the Executive at the time of Notice of Termination or effective
date of Reassignment or downgrade, but in no event less than the highest annual
rate paid to the Executive at any time during a number of months equal to the
Executive’s Eligibility Period immediately before the Notice of Termination or
effective date of Reassignment or downgrade, and

 

3

--------------------------------------------------------------------------------


 

b.                                      Performance Bonus

 

The average amount of the three annual Performance Bonuses most recently paid or
credited to the Executive as Cash Compensation or deferred bonus, prior to
Executive’s Notice of Termination or effective date of Reassignment or
downgrade. For purposes of Officer-ICP, the Performance Bonus of an Executive
shall be determined according to the applicable Short Term Incentive Plan of the
Corporation, shall also include, if applicable, any discretionary bonus paid
during said applicable period on account of the Executive’s performance but
outside of the purview of the then applicable Short Term Incentive Plan.

 

c.                                       Adjustment

 

The annual rate in dollars of each merit increase awarded to an Executive before
Notice of Termination will be included in Base Compensation to determine the
Executive’s Officer-ICP Payments. If the Executive’s annual rate of Base
Compensation at the time of Notice of Termination has been increased or
decreased to reflect a change from the Short Term Incentive Plan used to
determine the Performance Bonus defined above, and the change is for the purpose
of altering the future relationship of Bonus to total Annual Cash Compensation
of the Executive, then the dollar amount of that increase or decrease in annual
rate of Base Compensation will be excluded in determining ICP Payments.

 

d.                                      Installment Payments

 

Although the amount of an Executive’s benefit is determined on a monthly basis,
such monthly amount shall be converted to and made at the same frequency as the
Corporation’s standard payroll practices. With respect to any benefit under
Officer-ICP that is considered deferred compensation pursuant to Code
Section 409A, each installment payment shall be considered a separate payment.

 

2.                                       Commencement

 

Officer-ICP Payments, or entitlement to begin receiving them, will commence
after the Corporation has received a valid unrevoked Release and Agreement from
Executive, subject to any Set-offs, Adjustments and Withholding as specified
herein. Unless the Executive is a Specified Employee, Officer-ICP Payments shall
commence not later than ninety (90) days following the date of the Executive’s
separation from service, as defined under Code Section 409A. If at the time of
the Executive’s separation from service, as defined under Code Section 409A, the
Executive is a Specified Employee then no distribution of an Officer-ICP Payment
that is considered deferred compensation pursuant to Code Section 409A will be
made within 6 months of the separation from service, as defined under Code
Section 409A, unless such Officer-ICP Payment would

 

4

--------------------------------------------------------------------------------


 

otherwise be exempt from the requirements of Code Section 409A. Any Officer-ICP
Payments suspended during such 6 month period will be paid at the time of the
first Officer-ICP Payment after such 6 month period. The Executive shall not be
entitled to any compensation, benefits or perquisites, other than Officer-ICP
Payments, after the date of the Executive’s separation from service, as defined
under Code Section 409A.

 

3.                                       Set-Off and Withholding

 

Officer-ICP Payments are not intended to duplicate or be in addition to any
other payment due between the Corporation and the Executive.

 

a.                                       Reduction

 

Each Payment otherwise due from the Corporation to the Executive will be
reduced, dollar for dollar and in timing by all amounts which the Executive
receives or is entitled to receive from the Corporation or under a plan, program
or agreement maintained by and at the expense of the Corporation after the
Employment Severance Date. This will include but not be limited to legally
required payments during any required notice period or in connection with a
plant closing, mass layoff, termination, severance or redundancy under any law,
regulation or order. This will also include such sources as life and disability
insurance. It will not apply to accrued vacation or expense reimbursement (both
will be paid in cash at termination), pension proceeds, 401(k) proceeds,
deferred compensation plans, Social Security, equity awards (for example, stock
options, performance shares or restricted stock awards) or benefits payable
under any Worker’s Compensation or similar law or regulation. Termination of
employment by reason of mandatory retirement under a lawful and uniform policy
of the employer applicable to the Executive will not be treated as a termination
for Officer-ICP purposes. In no circumstance whatsoever shall there be any
combination or duplication of any Officer-ICP Payments with any such other
legally required payment or payments which shall result in the Executive
receiving because of or due to termination of employment a combined total amount
from the Corporation which is greater than the amount of Officer-ICP Payments to
which Executive is entitled under this Officer-ICP before accounting for such
legally required other payments.

 

b.                                      Adjustments

 

Taxes and other amounts which the Corporation reasonably determines are required
by law or by the Executive’s written instruction will be withheld from
Officer-ICP amounts otherwise payable.

 

5

--------------------------------------------------------------------------------


 

E.                                      DEATH OF EXECUTIVE

 

If an Executive should die after Notice of Termination and before completion of
the Executive’s Payment Period, the remaining Payments will be made by the
Corporation as follows, without unnecessary interruption:

 

1.                                       Unless the Executive has otherwise
designated in unrevoked writing, acknowledged in writing by the CEO, the
surviving spouse of the Executive, if any, will be entitled to all remaining
Payments.

 

2.                                       If the Executive has otherwise
effectively designated in unrevoked writing, acknowledged in writing by the CEO,
then Payment will be made to or for the account of the person or persons so
designated as identified by the Corporation.

 

3.                                       In the absence of effective prior
written designation by the Executive and of a known surviving spouse, the
Corporation shall pay any remaining Payments to the Executive’s estate.

 

4.                                       In the interest of providing
uninterrupted income to authorized beneficiaries of the Executive, any
Officer-ICP Payment made with reasonable care and in good faith by the
Corporation shall conclusively constitute Payment by the Corporation in
accordance with and satisfaction of the entitlement of the Executive and
Executive’s beneficiaries under Officer-ICP. No interest or other charge shall
be payable by the Corporation or its representatives on any Payment delayed by
the Corporation to permit reasonable verification of authorized recipient(s).

 

F.                                      DISQUALIFICATION

 

1.                                       No Executive will be disqualified from
receipt of future Officer-ICP Payments by reason of any act or omission of
anyone other than the Executive or one or more persons acting pursuant to the
conscious and effective control of the Executive. Disqualification will be
interpreted as follows:

 

a.                                       While Employed in the Corporation

 

Deliberate and serious disloyal or dishonest conduct in the course of employment
will disqualify if it justifies and results in prompt discharge for specific
cause under the established policies and practices of the Corporation as
interpreted by the CEO for this purpose. Examples would include material
unlawful conduct, material and conscious falsification or unauthorized
disclosure of important records or reports, embezzlement or unauthorized
conversion of property, serious violation of conflict of interest or vendor
relations policies, and misuse or disclosure of significant trade secrets or
other information likely to be of use to the detriment of the Corporation or its
interests.

 

6

--------------------------------------------------------------------------------


 

b.                                      After Notice of Termination

 

The Officer-ICP will not restrict an Executive’s conduct or employment
opportunities after Notice of Termination, or any independent remedy of the
Corporation or its representatives by reason of the Executive’s conduct while
employed. The obligation of the Corporation to or for an Executive during the
Eligibility and Payment Periods can be terminated only by the deliberate conduct
of the Executive or one acting under the Executive’s conscious and effective
control, and only as to any Officer-ICP Payments not yet due, by reason of one
or more of the following events:

 

1)              Unauthorized removal, use or disclosure of strategic or
operating plans, trade secrets, customer lists, internal systems or other
significant proprietary information of or concerning the Corporation or its
personnel, the use or disclosure of which is intended or likely to cause loss or
reduction of business advantage or substantial injury to the Corporation or its
management, business opportunities or interests.

 

2)              Expressing or endorsing publication of untrue statements which
are intended or likely to receive broad public attention and to bring the
Corporation or its interests, methods or representatives into disrepute.

 

3)              Providing materially false or misleading information concerning
post-termination employment, or failure or refusal promptly and accurately to
provide required information, verification or authorization required by the CEO
as provided in this Statement and affecting any Officer-ICP payment due from the
Corporation.

 

4)              Solicitation of or an offer to an employee within the
Corporation to accept employment elsewhere, where the selection of or offer to
the recruited employee was based in the whole or in part upon Executive’s
knowledge or experience concerning the employee which was acquired by the
Executive while employed within the Corporation or through one or more personal
acquaintances employed within the Corporation.

 

5)              Exercising the discretion, authority or powers of an office or
position held by an Executive after Notice of Termination, and whether or not
before an Employment Severance Date, unless specifically authorized or directed
in writing in advance by an authorized executive of the Corporation.

 

2.                                       Recoupment

 

Notwithstanding any other provisions of the Officer-ICP, pursuant to the
Corporation’s recoupment policy as adopted by the Compensation Committee of

 

7

--------------------------------------------------------------------------------


 

the Board of Directors (the “Committee”) and as amended from time to time
(“Recoupment Policy”), an Officer who engaged in intentional misconduct that
contributed directly or indirectly, in whole or in part, to the need for a
restatement of the Corporation’s consolidated financial statements may be
disqualified from receipt of Officer-ICP Payments and the Committee retains the
discretion to recover Officer-ICP Payments in such event.

 

a.                                       If the Committee determines Officer-ICP
Payments are subject to recovery by the Corporation under this Section II.F.2.
and the Recoupment Policy, the Committee shall be entitled, in its discretion,
to demand repayment or cancellation of all or a portion of the maximum amount
that can be recovered or cancelled, to the extent necessary to avoid unjust
enrichment of the recipient under the circumstances.

 

b.                                      Pending a determination by the Committee
on the application of this Section II.F.2. and the Recoupment Policy to a
recipient of Officer-ICP Payments, the Committee shall have the authority to
suspend any payments under the Officer-ICP.

 

c.                                       Upon a determination by the Committee
that Officer-ICP payments are subject to recovery by the Corporation, the
Corporation shall have the right, to the extent permitted by law, to set-off
amounts due under this Section II.F.2. and the Recoupment Policy against any
amount owed by the Corporation to the recipient of Officer-ICP Payments under
any deferred compensation plan.

 

d.                                      An amendment of the Recoupment Policy
shall not be treated as an amendment of the Officer-ICP under Section II.M.

 

3.                                       Preservation of Rights

 

Neither Officer-ICP nor its application shall waive, excuse, preclude or
otherwise affect any right or remedy which the Corporation or any agent or
representative of the Corporation may have, individually or collectively, under
law by reason of conduct of the Executive during or after employment within the
Corporation. Any remedies or rights set forth in this Section II.F. will be
additional and not exclusive remedies.

 

G.                                     COMPETITIVE EMPLOYMENT

 

An Executive will receive not less than the full amount of the specified
Officer-ICP Payments from the Employment Severance Date through the full Payment
Period whether or not compensated by another employer for services in that
period, unless disqualified under Section F., immediately above or as provided
in this Section G. Compensation from employment which is not identified as
Directly Competitive Employment (“DCE”) will be in addition to and will not
reduce any Officer-ICP Payment. If an Executive engages in DCE as specifically
defined in advance and by this Statement, then each Officer-ICP Payment
otherwise payable to the Executive will be

 

8

--------------------------------------------------------------------------------


 

currently reduced, dollar for dollar and in timing, by the amount of all Cash
Compensation earned (whether on a current or deferred payment basis) from that
source during the Payment Period.

 

These provisions will be interpreted and administered as follows:

 

1.                                       Purpose of Set-Off

 

Reduction of Officer-ICP Payments by the amount of Cash Compensation determined
to be from DCE is not intended to restrict or penalize an Executive’s choice of
alternative career opportunities, but only to preserve and reconcile the
personal income security intended to be provided to Executives by Officer-ICP
with the legitimate interests of the Shareholders of the Corporation in its
highly competitive business context.

 

2.                                       Competitors Identified

 

At or about the time of Notice of Termination, the Corporation will inform the
Executive in writing of those employers who have been individually and
specifically determined to offer DCE for Officer-ICP purposes with respect to
the Executive’s former employment within the Corporation. This designation will
take into account existing operations and known plans of the Corporation and of
the employers listed, and will not change during the Eligibility Period by
reason of subsequent and mutually unanticipated changes in the operations or
plans of either.

 

3.                                       Criteria

 

The following criteria will be employed in determining and administering
Officer-ICP application to DCE.

 

a.                                       Selective Potential Detriment

 

A position will not be determined to constitute DCE for this purpose unless the
CEO determines that the competitive effectiveness of the Executive and the new
employer would be materially enhanced by the Executive’s current knowledge of
such matters as the particular methods, policies, customers, suppliers,
personnel or plans of the Corporation or its relevant business unit, as
distinguished from the skills, experience and services of the Executive
generally. The Corporation will identify for DCE purposes not more than five
persons, firms or corporations who are determined for this purpose to be the
leading direct and immediate competitors of the affected business of the
Corporation.

 

b.                                      Preservation of Employment Opportunities

 

Whether or not an Executive’s most recent employment within the Corporation
involved direct participation in the management of one or

 

9

--------------------------------------------------------------------------------


 

more business units, this section will not be used to discourage or penalize
otherwise suitable employment opportunities in retailing or otherwise. The
Corporation may require, as a condition of avoiding DCE designation for the
Executive, a suitable written undertaking by the Executive and the new employer
that the Executive remains obliged not to use or divulge trade secrets or
proprietary information of the Corporation and that the Executive will not
volunteer or be expected or required to violate that obligation in the course of
the new employment.

 

c.                                       Relevant Considerations

 

In determining DCE, the CEO will give suitable consideration to geographic,
product and price-line marketing overlaps, the nature and content of the
Executive’s particular knowledge of strategies and plans within the Corporation,
and the extent to which the Executive’s knowledge, as distinguished from skills,
is likely to be a significant factor in generating an employment opportunity.
Employment exclusively with a component of a larger business entity, which
component is not presently or known to be planned to be a direct and immediate
competitor of the Executive’s former business unit, will not be treated as DCE
merely because one or more other components of that entity is or may become a
competitor of the Corporation or one or more of its business units.

 

4.                                       Officer-ICP Payment Reduction

 

Uniform and responsible administration of Officer-ICP will require reliable
information and verification to the Corporation.

 

a.                                       Reporting

 

To be eligible for any Officer-ICP Payment during a period of DCE, an Executive
must, in addition to all other required reporting, provide to the Corporation in
writing an accurate statement of the amount and payment schedule of all Cash
Compensation or its equivalent to be received from the new DCE employer and of
any subsequent change or correction of that amount, in such form and with such
verification as the CEO may request in writing. An Executive will not be or
become entitled to receive or retain any portion of any Officer-ICP Payment on
account of any Payment Period for which that information, and any required
verification, is not currently and accurately provided.

 

b.                                      Verification and Reconciliation

 

Required verification may include authorization for written confirmation from
the employer and confidential disclosure of completed W-2, payroll and income
tax forms of the Executive on which taxes have been or will be paid. If the
Corporation withholds for more than 30 days any Officer-

 

10

--------------------------------------------------------------------------------

 

 

ICP Payment pending receipt of required information or verification which is
later received and found satisfactory, the Corporation will pay interest at a
realistic rate determined by the CEO for the period of delay. The Corporation
and the Executive will each fairly and promptly adjust by payment any
discrepancy later discovered between reported and actual Cash Compensation of
the Executive, but the Corporation will have no liability for any amount not
claimed by an Executive in writing before final expiration of the Executive’s
Payment Period.

 

H.            REASSIGNMENT AND SPIN-OFF

 

1.             Reassignment and Other Adjustments

 

The Corporation may transfer an Executive to another position within the
Corporation or reduce the Executive’s Base Compensation in Executive’s current
position (collectively referred to as “Reassignment”). An Executive in the case
of either event may elect Officer-ICP Payments if the Executive’s total monetary
compensation after Reassignment will be measurably and substantially below the
total monetary compensation of the Executive immediately before notice of
Reassignment. For this purpose, total monetary compensation will include salary
and bonus and continuation, or payment of the substantial equivalent in Cash
Compensation, of all non-cash personal benefits and perquisites which the
Executive was receiving immediately before and does not receive after the
Reassignment and which are susceptible of accurate and objective measurement in
dollars as determined by the CEO. An Executive who elects Officer-ICP Payments
must terminate employment with the Corporation within thirty (30) days after
notice of Reassignment to be eligible for such payments.

 

2.             Spin-Off

 

An Executive who is employed by a business unit on the closing date of any
Spin-Off that includes such business unit is no longer eligible for Officer-ICP.
A Spin-Off will be deemed to have occurred for purposes of this paragraph
whether or not afterward: (a) the Executive has a personal ownership or
incentive interest in the severed business unit or operation; or (b) the severed
business unit or operation becomes, as a result of or after the severance, a
part of one or more other legal entity or entities.

 

I.              REPORTING

 

For convenience and uniformity of administration, each Executive while eligible
for or entitled to Officer-ICP Payments after Notice of Termination will be
expected as a pre-condition currently and accurately to inform the Corporation
in writing of the name and business address of each employer of Executive during
the Eligibility and Payment Periods, including a summary description of the
nature and principal business locations of the new employer and the title,
principal duties, address and telephone number of the Executive. Significant
changes in employment, duties or location will also be promptly reported. The
Corporation will not be required to make any Officer-ICP Payment for

 

11

--------------------------------------------------------------------------------


 

any period for which it has not received a current and accurate report as
required by, or by the CEO in accordance with, this Statement.

 

J.             INTERPRETATION

 

1.             Any decision of the CEO will be: (1) Final and conclusive of the
rights and obligations of all affected parties and (2) Applied uniformly as to
all Executives then similarly situated (subject to subsequent Officer-ICP
amendment); and (3) Not subject to separate determination or review by any
public or private agency or authority except as expressly provided in this
Statement.

 

2.             References to compensation and other monetary rates or
measurements in this Statement and its applications are in current dollars,
unadjusted by reason of inflation, deflation or otherwise.

 

3.             Any portion of a full calendar month or year will be prorated on
a full calendar basis, without differential related to such considerations as
working days or holidays. Any portion of a day will be treated as a full day,
and measurement days will begin and end at midnight, current time. The fiscal
year of the Corporation will be treated for all purposes as it is for financial
reporting purposes.

 

4.             In the event of application or interpretation of Officer-ICP to
an individual Executive who is a Director of the Corporation, or otherwise in
its sole discretion, the Board of Directors of the Corporation or its authorized
committee shall have and may exercise the sole, exclusive and final authority
and discretion of the CEO for any purpose under Officer-ICP.

 

K.            RELEASE

 

Payment and receipt of Officer-ICP Payments will be in full and final
satisfaction of all claims by or through an Executive against the Corporation
and its representatives by reason of the employment of the Executive and its
termination, except as otherwise expressly provided in this Statement or as
required by applicable law or regulation. A signed and unrevoked written Release
to that effect, in form approved by the CEO, will be delivered by the Executive
or the Executive’s representative to the Corporation before any Officer-ICP
Payment will become payable by the Corporation to or on account of the
Executive. Such Release must be delivered to the Corporation within 60 days of
the date of Executive’s separation from service, as defined under Code
Section 409A. The Release may, without limitation, require a representation that
no confidential documents concerning the Corporation or its intentions have been
or will be removed or retained by the Executive without specific authority, and
that the Executive will not engage in disqualifying misconduct as defined in
this Statement, in reference to the Corporation. The Release will not affect any
conversion, vested or continuing rights available to an Executive under a plan
of the Corporation other than Officer-ICP.

 

12

--------------------------------------------------------------------------------


 

L.             GENERAL

 

The Officer-ICP and this Statement will not constitute or infer an obligation or
undertaking to employ any person for any future period of time or in any
specific position. Officer-ICP Eligibility or Payments after Notice of
Termination will not create, continue or evidence any employment relationship
with the Corporation. All employment privileges, benefits and perquisites not
expressly and in writing reserved to an Executive under Officer-ICP will
terminate on Executive’s separation from service, as defined under Code
Section 409A, unless otherwise expressly agreed in advance in writing by the
Corporation. This will not affect any conversion, vested or other continuing
benefits or rights available to an Executive under a plan of the Corporation
other than Officer-ICP.

 

M.           AMENDMENT

 

Officer-ICP and this Statement may not be terminated and may not be amended to
reduce benefits with respect an Executive subject to the Officer-ICP until
twelve months after the Executive receives written notice of the proposed
termination or amendment. Except as set forth in the first sentence hereof,
Officer-ICP and this Statement can be amended (including modification,
restatement, suspension and termination) at any time, without prior written
notice to or consultation with any Executive, by the Board of Directors or any
committee appointed by the Board of Directors having the authority of the Board
for that purpose. Any such change will have effect as follows:

 

1.             Effective Date of Change

 

Except as set forth below, any amendment will be effective on the date of its
adoption by the Board or committee or such other such subsequent date or dates
as may be specified in the amendment or the resolution by which it is adopted.
Unless otherwise mutually agreed in writing by the parties, (a) an amendment or
termination will have no effect upon any Executive who at the time has received
Notice of Termination under Officer-ICP and (b) a termination or an amendment
that reduces benefits will not be effective as to an Executive subject to the
Officer-ICP until twelve months after the Executive receives written notice of
the termination or amendment.

 

2.             Notice of Amendment

 

The Corporation will promptly after any amendment provide to each Executive then
eligible for Officer-ICP benefits a written statement of Officer-ICP as amended,
and no amendment will be effective as to an Executive until the later of the
date the Executive receives such written statement, or twelve months after
notice as provided in 1 above. An Executive will be deemed to have received the
written statement if it is delivered to the Executive in person, or after 48
hours following its hand delivery or dispatch by mail or other suitable means of
delivery to the last known address of the Executive.

 

 

13

--------------------------------------------------------------------------------


 

3.             Acquiescence

 

An amendment will apply in full to an Executive if mutually agreed in writing by
the Executive and the Corporation, or if the Executive or the Executive’s
representative knowingly receives a benefit or improvement under Officer-ICP as
amended which would not have been available without the amendment. If any such
benefit from an amendment is knowingly received by an Executive with the consent
of the Corporation, then all elements of that amendment and all prior
Officer-ICP Statements and amendments then currently in effect will also be
applicable to the Executive.

 

4.             Adjustment

 

A change in or addition or deletion of any benefit or perquisite plan or program
of the Corporation applicable to an Executive may be expressly made subject to
prior written agreement by the Executive upon a corresponding change in the
interpretation or application of Officer-ICP to the Executive, to prevent
redundant or other unintended benefits or detriments to the Executive or the
Corporation which might otherwise result.

 

5.             Change in Control

 

No amendment or termination that would adversely affect the benefits or
protections under the Officer-ICP of any eligible Executive as of the date of
such amendment or termination shall be effective as to such individual unless no
Change in Control occurs within twelve (12) months of the adoption of such
amendment or termination, and any such attempted amendment or termination
adopted within twelve (12) months prior to a Change in Control shall
retroactively be null and void from the date of adoption as it relates to all
such Executives who were eligible for benefits under the Officer-ICP prior to
such adoption.

 

For two (2) years after a Change in Control, the Officer-ICP and this Statement
may not be amended in any manner that would adversely affect the benefits or
protections under the Officer-ICP of the Executives who are eligible for
benefits under the Officer-ICP at the time of the Change in Control.

 

N.            APPLICABLE LAW

 

It is intended that the decision of the CEO, as specified in the Officer-ICP
statement, will be exclusive and final with respect to any application or
interpretation of Officer-ICP. If any body of law should be used or applied in
determining the meaning or effect of Officer-ICP, in the interest of consistency
this will be deemed an agreement made and executed in the State of Minnesota and
the law of the State of Minnesota will control to the extent not preempted by
federal law.

 

14

--------------------------------------------------------------------------------


 

O.            DEFINITIONS

 

As used in this Statement:

 

1.             “Cash Compensation”

 

Means all amounts earned, whether or not currently payable, as wages, salary,
bonus or a combination by an Executive, payable in cash or its equivalent or
agreed to be in lieu of cash compensation. This will not include any stock-based
compensation (whether such stock-based compensation is settled in cash or
otherwise), or the value of employee or executive perquisites or benefits
accrued or received pursuant to a plan of the employer which is uniformly
applied to all of the employees of the employer who are similarly situated or is
consistent with established prior practice for the position occupied by the
Executive.

 

2.             “CEO”

 

Means the Chief Executive Officer of Target Corporation, as then currently
designated by its Board of Directors, or as otherwise expressly provided in the
Officer-ICP Statement.

 

3.             “Corporation”

 

Means Target Corporation and each and all of its business units, including
divisions and subsidiaries, unless otherwise clearly intended by the written
context, and any person with whom Target Corporation would be considered a
single employer under Code Sections 414(b) and 414(c).

 

4.             “Directly Competitive Employment” (or “DCE”)

 

Means personal services to, or for the direct and intended benefit of, a person,
firm or corporation determined by the CEO and specified in writing to the
Executive at or about the time of Notice of Termination as constituting DCE for
Officer-ICP purposes.

 

5.             “Employment Severance Date”

 

All employment relationships between the Executive and the Corporation shall
cease on the Employment Severance Date.

 

6.             “Executive” or “Officer” (both of which shall have the same
definition)

 

Means an Executive Officer (as defined by the Securities and Exchange
Commission) of the Corporation or an individual employed as an executive within
the Corporation who currently is, or within the designated Eligibility Period
has been designated and categorized as an officer of the Corporation by the CEO.
Unless clearly otherwise intended by the written context, Executive or

 

15

--------------------------------------------------------------------------------


 

Officer will include all beneficiaries of and persons claiming by or through the
designated employee or former employee.

 

An Executive or Officer is not eligible for Officer-ICP unless (1) his or her
services are performed within the continental United States (including Alaska)
or Hawaii or (2) his or her principal base of operations to which he or she
frequently returns is within the continental United States (including Alaska )
or Hawaii.

 

7.             “Notice of Termination” (or “Notice”)

 

Means an unconditional written or oral statement of an Executive’s
organizational superior that the Executive’s employment in the Corporation is
terminated at the instance of the Corporation. Notice that an Executive’s
employment will end because of achievement of the age of mandatory retirement
under lawful policies of the Corporation will not be a Notice of Termination for
Officer-ICP purposes.

 

8.             “Payments” (or “ICP Payments”)

 

By the Corporation will include all of those payments made by or on account of
the Corporation under Officer-ICP and will include all of those made to or for
the account of an Executive or a designated creditor or authorized
representative or beneficiary of an Executive or deceased Executive.

 

9.             “Reassignment”

 

Means the transfer of an Executive to another position within the Corporation or
a reduction on the Executive’s Base Compensation in Executive’s current
position.

 

10.           “Spin-Off”

 

Means a sale of assets or stock or other disposition as a going business of the
Corporation’s ownership or control of a business unit or other operation
previously a part of the Corporation.

 

11.           “Change in Control”

 

A “Change in Control” shall be deemed to have occurred if:

 

(a)           50% or more of the directors of Target shall be persons other than
persons

 

(i)            for whose election proxies shall have been solicited by the Board
of Directors of Target or

 

16

--------------------------------------------------------------------------------


 

(ii)           who are then serving as directors appointed by the Board of
Directors of Target to fill vacancies on the Board of Directors of Target caused
by death or resignation (but not by removal) or to fill newly-created
directorships, or

 

(b)           30% or more of the outstanding voting power of the Voting Stock of
Target is acquired or beneficially owned (as defined in Article IV of the
Restated Articles of Incorporation, as amended, of Target) by any person (as
defined in Article IV of the Restated Articles of Incorporation, as amended, of
Target), other than an entity resulting from a Business Combination in which
clauses (x) and (y) of subparagraph (c) apply, or

 

(c)           the consummation of a merger or consolidation of Target with or
into another entity, a statutory share exchange, a sale or other disposition (in
one transaction or a series of transactions) of all or substantially all of
Target’s assets or a similar business combination (each, a “Business
Combination”), in each case unless, immediately following such Business
Combination, (x) all or substantially all of the beneficial owners of Target’s
Voting Stock immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the voting power of the then
outstanding shares of voting stock (or comparable voting equity interests) of
the surviving or acquiring entity resulting from such Business Combination
(including such beneficial ownership of an entity that, as a result of such
transaction, owns Target or all or substantially all of Target’s assets either
directly or through one or more subsidiaries), in substantially the same
proportions (as compared to the other beneficial owners of Target’s Voting Stock
immediately prior to such Business Combination) as their beneficial ownership of
Target’s Voting Stock immediately prior to such Business Combination, and (y) no
person (as defined in Article IV of the Restated Articles of Incorporation, as
amended, of Target) beneficially owns, directly or indirectly, 30% or more of
the voting power of the outstanding voting stock (or comparable equity
interests) of the surviving or acquiring entity (other than a direct or indirect
parent entity of the surviving or acquiring entity, that, after giving effect to
the Business Combination, beneficially owns, directly or indirectly, 100% of the
outstanding voting stock (or comparable equity interests) of the surviving or
acquiring entity), or

 

(d)           approval by the shareholders of a definitive agreement or plan to
liquidate or dissolve Target.

 

For purposes of this Section II.O.11, “Voting Stock” has the same meaning as
defined in Article IV of the Restated Articles of Incorporation, as amended, of
Target.

 

For purposes of this Section II.O.11, “Target” shall mean Target Corporation, a
Minnesota corporation, and any successor thereof.

 

17

--------------------------------------------------------------------------------


 

12.           “Salary Grade”

 

The numerical “Salary Grade” that the Executive is assigned under the
Corporation’s salary grading system.

 

13.           “Auditor”

 

The “Auditor” is the independent auditor selected by a committee of two or more
members of the Compensation Committee of the Board of Directors who are
appointed from time to time by the Board and who are outside, independent Board
members.

 

14.           “Specified Employee”

 

“Specified Employee” means an Executive who as of the date of his or her
separation from service, as defined under Code Section 409A, is a “key employee”
(as defined below), and the Corporation has stock that is traded on an
established securities market (within the meaning of Code
Section 409A(a)(2)(B)). The Executive is a “key employee” during the 12-month
period beginning on the April 1 immediately following a calendar year, any time
during which such Executive was a key employee as defined in Code
Section 416(i) (without regard to Code Section 416(i)(5)), of the Corporation.
An Executive will not be treated as a Specified Employee if he or she would not
be a “specified employee” as defined under Treasury regulations issued under
Code Section 409A.

 

NOTE:        Additional Definitions for particular purposes are contained in the
text.

 

P.             CHANGE IN CONTROL

 

Other provisions of this Statement to the contrary notwithstanding, in the event
of a Change in Control:

 

1.             If an Executive’s employment with the Corporation is terminated,
whether involuntarily or by the Executive for “good reason” (as defined in
Section II.P.5), within two years following a Change in Control, an Executive
shall be eligible for Officer-ICP Payments.

 

2.             To the extent the Officer ICP-Payments are not subject to Code
Section 409A (including pursuant to a short-term deferral exception under
Treasury Regulation Section 1.409A-1(b)(4) and separation pay plan exception
under Treasury Regulation Section 1.409A-1(b)(9)), or such Change in Control
qualifies as a “change in control event” under Code Section 409A, the
Officer-ICP Payments shall be made in a lump sum payment within 20 days of the
Executive’s separation of service, as defined under Code Section 409A; provided
that if the Executive is a Specified Employee, the distribution of any such
Officer-ICP Payments subject to Code Section 409A will be made 6 months after
the separation of service, as defined under Code Section 409A.  The lump sum
amount shall be determined by discounting the periodic Officer-

 

18

--------------------------------------------------------------------------------


 

ICP Payments by a rate equivalent to the annual prime rate as published in the
Wall Street Journal on the first business day following the Officer-ICP
Payments.

 

3.             To the extent the Officer-ICP Payments are subject to Code
Section 409A, (after considering any exceptions to Code Section 409A, including
the short-term deferral exception under Treasury Regulation
Section 1.409A-1(b)(4) and separation pay plan exception under Treasury
Regulation Section 1.409A-1(b)(9))  and such Change in Control does not qualify
as a change in control event under Code Section 409A, the Officer-ICP Payments
shall be made according to the payment schedule set forth in Section II.D of
this Statement; provided that if the Executive is a Specified Employee, the
distribution of any such Officer-ICP Payments subject to Code Section 409A will
be made 6 months after Executive’s separation from service, as defined under
Code Section 409A.

 

4.             Except for the Release required by Section II.K of this
Statement, all other obligations or restrictions of Executive under this
Statement shall terminate.

 

5.             For purposes of this Section II.P, “good reason” shall mean any
material diminution of the Executive’s position, authority, duties or
responsibilities (including the assignment of duties materially inconsistent
with the Executive’s position or a material increase in the time Executive is
required by the Corporation or its successor to travel), any reduction in salary
or in the Executive’s aggregate bonus and incentive opportunities, any material
reduction in the aggregate value of the Executive’s employee benefits (including
retirement, welfare and fringe benefits), or relocation to a principal work site
that is more than 40 miles from the Executive’s principal work site immediately
prior to the Change in Control.

 

6.             If an Executive’s employment was terminated prior to a Change in
Control, such Executive is receiving or is entitled to receive Officer-ICP
Payments that will continue after the Change in Control, and the Change in
Control qualified as a “change in control event” for purposes of Code
Section 409A, then, subject to the six month delay for Specified Employees in
effect under Section II.D.2, the Officer-ICP Payments due after such change in
control event will be accelerated and paid to Executive in a lump sum as soon as
practicable, but not more than 90 days following such change in control event.
The lump sum under this Section II.P.6 will be calculated in the same manner as
the lump sum calculated under Section II.P.2 above.

 

Q.            CERTAIN REDUCTION OF PAYMENTS BY THE CORPORATION

 

1.             Anything in this Officer-ICP to the contrary notwithstanding, the
provisions of this Section Q shall apply to an Executive if the Auditor
determines that each of a and b below are applicable.

 

19

--------------------------------------------------------------------------------


 

a.             Payments hereunder, determined without application of this
Section Q, either alone or together with other payments in the nature of
compensation to the Executive which are contingent on or accelerated by a change
in the ownership or effective control of the Corporation, or in the ownership of
a substantial portion of the assets of the Corporation, or otherwise, would
result in any portion of the payments hereunder being subject to an excise tax
on excess parachute payments imposed under Code Section 4999.

 

b.             The excise tax imposed on the Executive under Section 4999 of the
Code on excess parachute payments, from whatever source, would result in a
lesser net aggregate present value of payments and distributions to the
Executive (after subtraction of the excise tax) than if payments and
distributions to the Executive were reduced to the maximum amount that could be
made without incurring the excise tax.

 

2.             Under this Section Q the payments under this Officer-ICP shall be
reduced (but not below zero) so that the present value of such payments and
distributions shall equal the Reduced Amount. The “Reduced Amount” (which may be
zero) shall be an amount expressed as the present value of the payments and
distributions under this Officer-ICP that can be made without causing such
payments and distributions to be subject to the excise tax under Section 4999 of
the Code. To the extent necessary, the reductions in the payments and
distributions will be applied to those Officer-ICP payments nearest the
Employment Severance Date until the full amount of the necessary reductions have
been applied. The determinations and reductions under this Section Q shall be
made before any eliminations or reductions, if any, have been made under the
Corporation’s Long Term Incentive Plan.

 

3.             If the Auditor determines that this Section Q is applicable to an
Executive, it shall so advise the Corporation. The Corporation shall then
promptly give the Executive notice to that effect together with a copy of the
detailed calculation supporting such determination which shall include a
statement of the Reduced Amount. Such notice shall also include a description of
which and how much of the payments shall be eliminated or reduced (as long as
after such election the aggregate present value of the payments equals the
Reduced Amount.) For purposes of this Section Q, present value shall be
determined in accordance with Section 280G of the Code. All the foregoing
determinations made by the Auditor under this Section Q shall be made as
promptly as practicable after it is determined that parachute payments will be
made to the Executive if an elimination or reduction is not made. As promptly as
practicable following the election hereunder, the Corporation shall pay to or
for the benefit of the Executive such amounts as are then due to the Executive
under this Officer-ICP and shall promptly pay to or for the benefit of the
Executive in the future such amounts as become due to the Executive under this
Officer-ICP.

 

4.             As a result of the uncertainty in the application of Section 280G
of the Code at the time of the initial determination by the Auditor hereunder,
it is possible that

 

20

--------------------------------------------------------------------------------


 

payments under this Officer-ICP will have been made which should not have been
made (“Overpayment”) or that additional payments which will have not been made
could have been made (“Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Auditor,
based upon the assertion of a deficiency by the Internal Revenue Service against
the Corporation or the Executive which the Auditor believes has a high
probability of success, determines that an Overpayment has been made, any such
Overpayment shall be treated for all purposes as a loan to the Executive which
the Executive shall repay together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that no
amount shall be payable by the Executive if and to the extent such payment would
not reduce the amount which is subject to the excise tax under Section 4999 of
the Code. In the event that the Auditor, based upon controlling precedent,
determines that an Underpayment has occurred, any such Underpayment shall be
promptly paid to or for the benefit of the Executive together with interest at
the applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.

 

5.             In making its determination under this Section Q, the value of
any non-cash benefit shall be determined by the Auditor in accordance with the
principles of Section 280G(d)(3) of the Code.

 

6.             All determinations made by the Auditor under this Section Q shall
be binding upon the Corporation and the Executive.

 

21

--------------------------------------------------------------------------------


 

CLAIMS PROCEDURE

for the

Target Corporation

Officer Income Continuance Policy Statement

 

When your employment with Target Corporation (the “Company”) terminates, the
Company will tell you whether you are eligible for benefits from the
above-referenced plan and, if so, the amount and timing of the payments that
will be made to you.

 

If you believe that the Company’s determination is incorrect in any way, you
must file a written claim with the Chief Executive Officer of the Company. The
Chief Executive Officer or his or her delegate ordinarily will respond to the
claim within 90 days of the date on which it is received. However, if special
circumstances require an extension of the period of time for processing a claim,
the 90-day period can be extended for an additional 90 days by giving you
written notice of the extension and the reason that the extension is necessary.

 

If the claim for a benefit is approved, you will receive written notice of the
amount of your benefit and the date on which payments will begin. If your claim
is denied in whole or in part, you will be told in writing the specific reasons
for the decision and will receive an explanation of the procedures for reviewing
the decision.

 

If you do not agree with the decision, you can request that the Chief Executive
Officer reconsider his or her decision by filing a written request for review
within 60 days after receiving notice that the claim has been denied. You or
your representative can also present written statements which explain why you
believe that the benefit claimed should be paid and may review all pertinent
plan documents.

 

Generally, the decision will be reviewed within 60 days after the Chief
Executive Officer receives a request for reconsideration. However, if special
circumstances require a delay, the review may take up to 120 days. (If a
decision cannot be made within the 60-day period, you will be notified of this
fact in writing.) You will receive a written notice of the decision which will
explain the reasons for the decision by making specific reference to the Plan
provisions on which the decision is based.

 

These Claims Procedures must be followed before you can file a lawsuit seeking
recovery of any Officer-ICP Payments to which you claim to be entitled.

 

--------------------------------------------------------------------------------
